

Exhibit 10.3    




AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Amendment”), dated as of April 5, 2017, amends that certain
Second Amended and Restated Limited Liability Company Agreement of Springleaf
Financial Holdings, LLC, a Delaware limited liability company (the “Company”),
dated as of June 6, 2013, as amended on October 13, 2015 and October 26, 2015,
by and among the Company and the Members (the “Agreement”).
W I T N E S S E T H
WHEREAS, in connection with the continued employment of Scott T. Parker and
Robert Hurzeler (the “Executives”) by OneMain Holdings, Inc. (formerly
Springleaf Holdings, Inc.), it has been proposed that, among other things, (i)
Mr. Parker surrender to the Company for cancellation his outstanding Series B-2
Incentive Units (the “B-2 Surrender”), (ii) Jay Levine and John Anderson each
surrender to the Company for cancellation a portion of their outstanding Series
B-1 Incentive Units (the “B-1 Surrender”), and (iii) the Executives be awarded
newly-issued Series B-2 Incentive Units (the “Issuance”);
WHEREAS, in connection with the foregoing, (i) the Board has approved each of
the B-1 Surrender, the B-2 Surrender and the Issuance and (ii) the Board and the
Members holding a Majority Interest have determined to amend the Agreement in
accordance with Section 14.1 of the Agreement as set forth herein and have
adopted and approved the Amendment; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.The definition of “Aggregate Series B-1 Incentive Unit Percentage” is hereby
amended and restated in its entirety to read as follows:
““Aggregate Series B-1 Incentive Unit Percentage” of a Member as of a specified
date shall mean the percentage determined by dividing (A) the aggregate number
of Series B-1 Incentive Units held by such Member as of such date by (B) 9,492.
2.The definition of “Aggregate Series B-2 Incentive Unit Percentage” is hereby
amended and restated in its entirety to read as follows:
““Aggregate Series B-2 Incentive Unit Percentage” of a Member as of a specified
date shall mean the percentage determined by dividing (A) the aggregate number
of Series B-2 Incentive Units held by such Member as of such date by (B) 2,052.
3.The last sentence of Section 5.1(g) is hereby amended and restated in its
entirety to read as follows:





--------------------------------------------------------------------------------





“Except as otherwise determined by FCFI (solely with respect to Series B-2
Incentive Units), the parties hereto acknowledge and agree that the Series A
Incentive Units and the Series B Incentive Units are intended to be “profits
interests” for U.S. federal income tax purposes as of the date of issuance
thereof within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343, as clarified by
Rev. Proc. 2001-43, 2001-2 C.B. 191.”
4.Section 6.5 is hereby amended and restated in its entirety to read as follows:
6.5    Series B Distributions. Distributions from Series B to its Members shall
be allocated and made from Distributable Proceeds attributable to Series B in
the following manner and priority:
(a)    First, 100% of all Distributions shall be made to the holders of the
Series B Common Units in proportion to each such holder’s Aggregate Series B
Common Unit Percentage, until the aggregate amount distributed to holders of the
Series B Common Units pursuant to this Section 1.1(a), equals $1,280,080,000
(the Distributions made pursuant to this Section 1.1(a) being referred to herein
as “Series B First Priority Distributions”);
(b)    Second, after Series B First Priority Distributions shall have been made,
(x) 82.5% of any subsequent Distributions shall be made to the holders of Series
B Common Units in accordance with their respective Aggregate Series B Common
Unit Percentages, and (y) 17.5% of any such Distributions shall be made to the
holders of Series B-1 Incentive Units in accordance with their respective
Aggregate Series B-1 Incentive Unit Percentages until the aggregate amount
distributed to holders of the Series B Common Units and Series B-1 Incentive
Units pursuant to Section 6.5(a) and this Section 6.5(b) equals $1,780,859,375;
provided that to the extent the full 17.5% is not distributable hereunder due to
the outstanding Series B-1 Incentive Units representing less than 100% of the
total number of Series B-1 Incentive Units outstanding as of October 9, 2013,
any remaining amounts shall be distributed to the holders of the Series B Common
Units in accordance with their respective Aggregate Series B Common Unit
Percentages (the Distributions made pursuant to this Section 6.5(b) being
referred to herein as “Series B Second Priority Distributions”);
(c)    Third, after Series B Second Priority Distributions shall have been made,
(x) 82.5% of any subsequent Distributions shall be made to the holders of Series
B Common Units in accordance with their respective Aggregate Series B Common
Unit Percentages, (y) 14.5% of any such Distributions shall be made to the
holders of Series B-1 Incentive Units in accordance with their respective
Aggregate Series B-1 Incentive Unit Percentages; provided that to the extent the
full 14.5% (or any amount of distributions reallocated to the Series B-1
Incentive Units pursuant to the proviso in clause (z) of this Section 6.5(c)) is
not distributable hereunder due to the outstanding Series B-1 Incentive Units
representing less than 100% of the total number of Series B-1 Incentive Units
authorized, any remaining amounts shall be distributed to the holders of the
Series B Common Units in accordance with their respective Aggregate Series B
Common Unit Percentages, and (z) 3.0% of any such Distributions shall be made to
holders of Series B-2 Incentive Units in accordance with their respective
Aggregate Series B-2 Incentive Unit Percentages; provided that to the extent the
full 3.0% is not distributable hereunder due to the outstanding Series B-2
Incentive Units representing less than 100% of the total number of Series B-2
Incentive Units authorized, any remaining amounts shall be distributed to the
holders of the Series B-1 Incentive Units in accordance with their respective
Aggregate Series B-1 Incentive Unit Percentages, until the aggregate amount
distributed to holders of the Series B Common Units, Series B-1 Incentive Units
and Series B-2 Incentive


2



--------------------------------------------------------------------------------





Units pursuant to Section 6.5(a), Section 6.5(b) and this Section 6.5(c) equals
$3,455,234,375 (the Distributions made pursuant to this Section 6.5(c) being
referred to herein as “Series B Third Priority Distributions”); and
(d)    Fourth, after Series B Third Priority Distributions shall have been made,
(w) 82.500% of any subsequent Distributions shall be made to the holders of
Series B Common Units in accordance with their respective Aggregate Series B
Common Unit Percentages, (x) 13.833% of any such Distributions shall be made to
the holders of Series B-1 Incentive Units in accordance with their respective
Aggregate Series B-1 Incentive Unit Percentages; provided that to the extent the
full 13.833% (or any amount of distributions reallocated to the Series B-1
Incentive Units pursuant to the provisos in clauses (y) and (z) of this Section
6.5(d)) is not distributable hereunder due to the outstanding Series B-1
Incentive Units representing less than 100% of the total number of Series B-1
Incentive Units authorized, any remaining amounts shall be distributed to the
holders of the Series B Common Units in accordance with their respective
Aggregate Series B Common Unit Percentages, (y) 3.000% of any such Distributions
shall be made to holders of Series B-2 Incentive Units in accordance with their
respective Aggregate Series B-2 Incentive Unit Percentages; provided that to the
extent the full 3.000% is not distributable hereunder due to the outstanding
Series B-2 Incentive Units representing less than 100% of the total number of
Series B-2 Incentive Units authorized, any remaining amounts shall be
distributed to the holders of the Series B-1 Incentive Units in accordance with
their respective Aggregate Series B-1 Incentive Unit Percentages, and (z) 0.666%
of any such Distributions shall be made to holders of Series B-3 Incentive Units
in accordance with their respective Aggregate Series B-3 Incentive Unit
Percentages; provided that to the extent the full 0.666% is not distributable
hereunder due to the outstanding Series B-3 Incentive Units representing less
than 100% of the total number of Series B-3 Incentive Units authorized, any
remaining amounts shall be distributed to the holders of the Series B-1
Incentive Units in accordance with their respective Aggregate Series B-1
Incentive Unit Percentages.
5.The first sentence of Section 7.5(a) is hereby amended and restated in its
entirety to read as follows:
“Except as otherwise determined by FCFI (solely with respect to Series B-2
Incentive Units), the Tax Matters Member of each Series is hereby authorized and
directed to cause such Series to make an election to value any Incentive Units
issued by such Series as compensation for services to or for the benefit of such
the Company or such Series (collectively, “Compensatory Interests”) at
liquidation value (the “Safe Harbor Election”), as the same may be permitted
pursuant to or in accordance with the finally promulgated successor rules to
Proposed Treasury Regulations Section 1.83-3(1) and IRS Notice 2005-43
(collectively, the “Proposed Rules”).”
6.The Membership Table included as Schedule A to the Agreement is hereby
replaced with the Membership Table attached hereto as Exhibit A.
7.The provisions (or portions thereof) of the Agreement which have not been
modified or amended by this Amendment shall remain in full force and effect.
8.This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to the principles of conflicts of laws
thereof.


3



--------------------------------------------------------------------------------





9.In accordance with Section 14.1(d), this Amendment shall be binding on all
Members and Assignees, whether or not such Member or Assignee has executed the
Agreement or this Amendment.
10.This Amendment may be executed in two or more counterparts by the parties
hereto, each of which when so executed will be an original, but all of which
together will constitute one and the same instrument.
[The remainder of this page is intentionally left blank.]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by their respective officers thereunto duly as of the date first
above written.
COMPANY:


SPRINGLEAF FINANCIAL HOLDINGS, LLC




By:    /s/ Randal Nardone    
Name:    Randal Nardone
Title:    President




MEMBER OF THE COMPANY
HOLDING A MAJORITY INTEREST:


FCFI ACQUISITION LLC




By:    /s/ Randal Nardone    
Name:    Randal Nardone
Title:    President




MANAGEMENT MEMBERS


JAY LEVINE




/s/ Jay Levine    


JOHN ANDERSON




/s/ John Anderson    


SCOTT PARKER




/s/ Scott Parker    







--------------------------------------------------------------------------------


EXHIBIT A


MEMBERSHIP TABLE


Name & Address
(including fax number) of Member
Initial Capital Contribution to Series A
Initial Capital Contribution to Series B
Additional Capital Contributions to Series A
Additional Capital Contributions to Series B
Number of Series A Common Units and
Aggregate Series A Common Unit Percentage
Number of Series B Common Units and
Aggregate Series B Common Unit Percentage
Number of Series A Incentive Units and
Aggregate Series A Incentive Unit Percentage
Number of Series B-1 Incentive Units and Aggregate Series B-1 Incentive Unit
Percentage
Number of Series B-2 Incentive Units and Aggregate Series B-2 Incentive Unit
Percentage
Number of Series B-3 Incentive Units and Aggregate Series B-3 Incentive Unit
Percentage
FCFI Acquisition LLC
c/o Fortress Investment Group LLC
1345 Avenue of the Americas,
46th Floor
New York, NY 10019
(F) (212) 798-6120
Attn: Mr. Randal A. Nardone
E-mail: rnardone@fortress.com


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
(F)  (212) 735-2000
Attention: Gregory A. Fernicola
                   Joseph A. Coco
 
$1,280,000,000
 
 
 
1,280,000 Units;
99.9955%
 
 
 
 
AIG Capital Corporation
c/o American International Group, Inc.
80 Pine Street
New York, NY 10005
(F) (212) 425-2175
Attn: General Counsel


and the Observer, as from time to time appointed by AIG Capital
E-mail: Jeff.Swiatek@aig.com


with a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
(F)  (212) 310-8007
Attention: Michael J. Aiello
                   Joseph T. Verdesca
$240,000,000
(Series A-1);
$80,000,000
(Series A-2)
 
 
 
240,000
(Series A-1);
80,000
(Series A-2);
99.994%
 
 
 
 
 
Jay Levine
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
$13.333.33
(Series A-1)
$44,775.703
13.422
(Series A-1)
0.004%
34.124 
0.0027%
2,000 Units;
66.66%
6,328 Units;
66.66%
 
 
John Anderson
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
$6,666.76
(Series A-1)
$22,387.920
6.711
(Series A-1)
0.002%
17.063 
0.0013%
1,000 Units;
33.33%
3,164 Units;
33.33%
 
 






--------------------------------------------------------------------------------





Name & Address
(including fax number) of Member
Initial Capital Contribution to Series A
Initial Capital Contribution to Series B
Additional Capital Contributions to Series A
Additional Capital Contributions to Series B
Number of Series A Common Units and
Aggregate Series A Common Unit Percentage
Number of Series B Common Units and
Aggregate Series B Common Unit Percentage
Number of Series A Incentive Units and
Aggregate Series A Incentive Unit Percentage
Number of Series B-1 Incentive Units and Aggregate Series B-1 Incentive Unit
Percentage
Number of Series B-2 Incentive Units and Aggregate Series B-2 Incentive Unit
Percentage
Number of Series B-3 Incentive Units and Aggregate Series B-3 Incentive Unit
Percentage
Scott T. Parker
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
 
$7,659.457
(deemed contribution attributable to purchased Units)
 
3.233
0.0003%
 
 
1,368 Units
66.6%
 
Robert Hurzeler
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
 
 
 
 
 
 
684 Units
33.3%
 
David Hogan
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
 
$2,588.460 (deemed contribution attributable to purchased Units)
 
1.078
0.0001%
 
 
 
228 Units
50%
Bradford Borchers
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
 
$2,588.460 (deemed contribution attributable to purchased Units)
 
1.078
0.0001%
 
 
 
228 Units
50%







2

